Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.
As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “an aspect ratio is 2 to 80” without stating what this property belongs to. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (JP 2016-109550).
Regarding claims 1-2, Miyazawa discloses gold-coated silver nanoplates (p. 1, ¶ 2). Miyazawa teaches the thickness of the gold coating is 1.0 nm or less (p. 2-3), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. As Miyazawa does not expressly teach a difference in gold coating thickness based on the surface of the silver nanoplate, one of ordinary skill in the art would presume they are the same, absent objective evidence to the contrary, giving a ratio of 1. See MPEP 2112. 
Regarding claim 3, Miyazawa teaches the silver nanoplates have an aspect ratio of 1.5 or more, preferably 1.5 to 10 (p. 2, ¶ 5). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Miyazawa discloses a suspension of gold-coated silver nanoplates in a dispersion medium (p. 3, ¶ 3).
Regarding claim 5, Miyazawa discloses the suspension has a silver content of preferably 0.1% to 0.000015% mass (p. 4, ¶ 2), which corresponds to about 9 mmol/L or less, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 12, Miyazawa teaches the suspension may be used on an immunochromatographic test paper (p. 7, ¶ 3), which is considered forming a coating film of the suspension on a test paper.
Claim 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0169911).
Regarding claims 1-2, Hu teaches gold-coated silver nanoplates (¶ 14). Hu teaches the gold coating is applied uniformly on the silver nanoplates (¶ 27); accordingly, one of ordinary skill in the art would presume a uniform thickness over all surfaces of the silver nanoplates, leading to a ratio of average thickness on principal planes to average thickness on edge surfaces of the gold coating, absent objective evidence to the contrary. See MPEP 2112. While Hu does not expressly teach the actual thickness of the gold coating, at least 2% of the coated nanoplates is gold (¶ 64). The silver nanoplates of Hu are generally circular or triangular for principal surfaces (see Fig. 9).

    PNG
    media_image1.png
    453
    408
    media_image1.png
    Greyscale

Hu also teaches the silver nanoplates have a thickness of at most 100 nm, 
and the other dimensions of the nanoplates are at least 10 times larger than the thickness (¶ 71). By calculating a volume of these nanoplates and imputing an increased volume due to the gold coating, based on silver density of approximately 10.5 g/cm3 and a gold density of approximately 19.3 g/cm3, the approximate thickness of the gold coating is 0.77 nm for a circular nanoplate having thickness 100 nm and diameter 1000 nm, and 0.90 nm for a triangular nanoplate having thickness 100 nm and base and height of 1000 nm. The thickness of the gold coating in Hu deviates from these values upward if the content of gold increases and downward if the aspect ratio of the silver nanoplates increases, thus resulting in a range of values which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Hu teaches the silver nanoplates have a thickness of at most 100 nm, and the other dimensions of the nanoplates are at least 10 times larger than the thickness (¶ 71). Accordingly, the aspect ratio of the silver nanoplates is at least 10. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Hu teaches the gold-coated silver nanoplates dispersed in a solution (¶¶ 128-130).
Regarding claim 5, Hu teaches synthesizing silver nanoplates having a concentration of 0.12 mg/mL (¶ 116). Upon coating with gold, the silver content in the solution would become 0.116 mg/mL (¶ 124). This equals 0.011 mmol/mL, or 11 mmol/L, which is the lower limit of silver content in solution (see ¶ 119).
Regarding claim 12, Hu teaches forming a film coating comprising the gold-coated silver nanoplates (¶ 136).
Allowable Subject Matter
Claims 6 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach the claimed organic component in a dispersion or film coating comprising gold-coated silver particles. Hu teaches a film including a substrate, a sparse metal conductive layer comprising gold-coated silver nanoplates, and protective surface layer that can be considered a dielectric layer. However, Hu does not teach or suggest the dielectric layer reflects incident light at its surface such that reflected light at an interface between the dielectric layer and the sparse metal conductive layer cancels out the reflected light at its surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOBEI WANG/Primary Examiner, Art Unit 1784